    Case 2:16-cv-03974-ADS-SIL Document 276 Filed 09/05/19 Page 1 of 3 PagelD #: 6861
PETER A. BEE*
RICHARD P. READY
                                     ~ -10
                                            ~
                                                11..nY FISHBEIN BATI'BR. & DON0"7 A.._~~
                                                                               ·y4'1~,.
                                                                                                                             sEN10R AssoCIAIE
PETER M. FISHBEIN                                                                                                          **STEPHEN L MARTIR
JAMES R. HATTER                                                                                                           **ANDREW K. PRESTON
THOMAS J. DONOVAN t
KENNETH A.GRAY                                                                                                                       ASSOCIATES
DONALD J. FARINACCI
WILLIAM C. DeWITT
MICHAEL P. SIRAVO                              BRFH&D                                                                          t BRIAN A. SUPER
                                                                                                                              DEANNA D. PANICO
                                                                                                                             PETER OLIVERI, JR.
                                                   ATTORNEYS-AT-LAW                                                          AMOS BRUNSON, JR.
OF COUNSEL                                                                                                              ***DARNELL J. MORROW
                                                                                                                              RHODA Y. ANDORS
EDWARDP.RA                                                                                                                 JASON S. GREENFIELD
ROBERT G. LIPP t
ROBERT R. McMILLAN (Retired)                                                                                         MAILING/SERVICE ADDRESS

* ALSO ADMITTED IN FL                                                                                                   NASSAU COUNTY OFFICE
** ALSO ADMITTED IN NJ
                                                               September 5, 2019
                                                                                                  FILED
                                                                                             IN CLERKS OFFICE
**jlALSO ADMITTED IN DC
t  DECEASED                                                                           U.S. O;S,f-<:CT COURT E.O.N.Y.


     Hon. Arthur D. Spatt,
     United States District Judge
     United States District Court
                                                                                      *        SEP 06 2019
                                                                                       LONG ISLAND OFFICE
                                                                                                                        *
     Eastern District ofNew York
     100 Federal Plaza
     Central Islip, NY 11722-9014
                                                               Re: Arciello et al. v. Nassau County et al.;
                                                               Burns et al. v. Nassau County et al.
                                                               No. 2: 16-cv-03974 (ADS)(SIL)
     Dear Judge Spatt,

         This law firm represents the Arciello Defendants (collectively "the County") in the above-
     referenced action.

        In this letter, we respond to the Arciello Plaintiffs' letter of September 3, 2019, DE [275],
     which requested removing from the docket the County's Reply, filed on August 30, 2019, DE
     [274], in reply to the Plaintiffs' Opposition, DE [273], to the County's Objections, [DE 272], to
     Magistrate Locke's Report and Recommendation of July 16, 2019, [DE 269].

        Although the Plaintiffs request in letter form that the County's Reply be "removed" from the
     docket or "disregarded," their request is an improper attempt at a Motion to Strike by letter.

        However, pursuant to Your Honor's Rule IV.B., "no letter motions will be accepted."
     Therefore, we request that Your Honor not accept the Plaintiffs' letter of September 3, 2019, DE
     [275].

        Notwithstanding our objections above to the Plaintiffs' September 3, 2019 letter, and without
     waiving our objections, we also address below the content of the Plaintiffs' letter.

        The Plaintiffs allege that Federal Rule of Procedure ("FRCP") 72(b) does not "contemplate" a
     Reply; that they "could find no support" for a Reply; and, that the County has cited no support.

        However, Federal Rule of Procedure 72(b) is simply silent on the submission of a Reply and
     does not forbid a Reply


         Nassau County Office: 170 Old Country Road• Suite 200 • Mineola, NY 11S01 • Telephone (S16) 746-5S99 • Fax (S16) 746-104S
          Suffolk County Office: 10S Maxess Road• Suite 121 • Melville, NY 11747 • Telephone (631) 501-1030 • Fax (631) 501-599S
Case 2:16-cv-03974-ADS-SIL Document 276 Filed 09/05/19 Page 2 of 3 PagelD #: 6862




     Moreover, the County has readily found support for filing a Reply in the following cases:
 Davis v. Navient Corp., No. 17-cv-0992, 2019 .WL.j60173, at *1 (W.D.N.Y. Jan. 29,
 2019)(pursuant to 28 U.S.C. §. 636(b){l) and Rule 72(b) of the Federal Rules of Civil Procedure,
 the court reviewed the "R & R; the record in this case; the objection, response, and
 reply ... ")(emphasis added.); Chalasani v. Daines, No. 10-cv-1978, 20l.fWL~44654(}8, at *1, n. 2
 (E.D.N.Y. Sept. 26, 2011)(court "fully considered" the plaintiff's Reply despite the defendant's
 objections that FRCP 72(b) did not provide for a Reply); Nolasco v. United States, 35~8]L·Suppl
 2d 224::::221 (S.D.N.Y. 2004)(U.S. government replied to Response to Objections pursuant to the
 Report and Recommendation of the Magistrate Judge; the court considered the Reply; "Pursuant
 to 28 uis~c.--- § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure, this Court
 reviewed the petition and the R & R de novo, as well as the Objections, Response
 and Reply. ")(emphasis added.).

         Further, your Honor's Rule IV.B.(i). on Motion Practice describes "reply memoranda" that
 are "limited to 10 pages," and the County checked this rule before undertaking a Reply, and
 complied with this rule, as it has done before in this action.

        Indeed, the County filed a Reply memorandum of law earlier in this consolidated action,
 on June 13, 2019, DE [266], in reply to the Burns Plaintiffs' Opposition to the County's Objections,
 pursuant to FRCP 72(a), with a three-week extension of time your Honor had granted.

         In the event the Court's permission is required to file a Reply in this instance, the County
 respectfully requests the Court's permission to do so.

         As to the Plaintiffs' other allegations in their letter, although the Plaintiffs allege that three
 "new" objections were raised in the County's Reply, the points raised in the County's Reply were
 properly made in reply to the points in the Plaintiffs' Opposition to the County's Objections, as
 well as to Magistrate Judge Locke's Report and Recommendation, which was integral to the
 Plaintiffs' Opposition, so that both were necessarily addressed in the Reply.

          That the points in the Reply responded to the Plaintiffs' Opposition is demonstrated below.

          The County's first point in the Reply was that "the rule that an affirmative defense must be
 pleaded in an answer is not absolute; rather, the Second Circuit has held that an affirmative defense
 may be pleaded later, as in a motion for summary judgment, and construed as a motion to amend."
 Reply Mem. DE [274], I, ,r 3. This first point responded to the Plaintiffs' Opposition, and explicitly
 addressed that "the Plaintiffs allege categorically, and pejoratively, that 'the Defendants seemingly
 fail to understand that a failure to properly assert an affirmative defense [in an Answer] results in




 Nassau County Office: 170 Old Country Road• Suite 200 • Mineola, NY 11501 • Telephone (516) 746-5599 • Fax (516) 746-1045
  Suffolk County Office: 105 Maxess Road• Suite 121 • Melville, NY 11747 • Telephone (631) 501-1030 • Fax (631) 501-5995
Case 2:16-cv-03974-ADS-SIL Document 276 Filed 09/05/19 Page 3 of 3 PagelD #: 6863




 its exclusion from the case' and allegedly precludes the assertion of that defense at summary
 judgment or at trial." (emphasis added.) Reply Mem. DE [274], 8, ~ 4; Opp. Mem. [273], 25, ,r 1.

          The County's second point in the Reply was that "a delay in pleading an affirmative
 defense is an insufficient reason to deny the assertion of the affirmative defense, where the plaintiff
 is not prejudiced and there is no bad faith, as the Second Circuit has also held." Reply Mem. [274]
 1, ,r 3. The Reply explicitly stated that "[i]n their Opposition, the Plaintiffs complain about the
 Defendants' delay across four pages ... " (emphasis added.) Reply Mem. DE [274], 9, ,r 4; Opp.
 Mem. [273], 2-5.

         The County's third point in the Reply was that "the Plaintiffs should bear responsibility for
 bringing their NYLL claims with no basis in the NYLL; the Seventh Circuit has held that such a
 suit with no legal basis could be frivolous." (emphasis added.) Reply Mem. [274], 1, ~ 3. This
 same point about "no basis in the NYLL," has been made before, including in the County's
 Objections, so it is not new at all; the point was only supplemented by a case in support. Obj. Mem.
 DE [272-1 ], 8, ,r 2 ( "a class action cannot proceed with no statutory basis under New York law"),
 20-21, 22, ~ 1.

        Further, in the third point in the Reply, the County responded explicitly to the Plaintiffs'
 Opposition, which alleged that the County had been remiss in the Plaintiffs' State court proceeding
 in which the Plaintiffs sought ~n order for a late Notice of Claim. Reply Mem. [274], 1, ,r 3; Opp.
 Mem. DE [273], 3. The County stated in reply: "the Plaintiffs filed a petition in State court seeking
 an order to file a late Notice of Claim. Despite the Plaintiffs' accusations, the Defendants are not
 responsible for the Plaintiffs' time and expense incurred in the State proceeding, because that
 proceeding resulted from the Plaintiffs' own failure to file a Notice of Claim on time." Reply Mem.
 DE [274], 9, ~ 4.

         For all the foregoing reasons, we respectfully request that the Court not accept the
 Plaintiffs' letter of September 3, 2019 and consider the County's Reply in the Court's de novo
 review of this matter.
                                        Respectfully submitted,

                                                 BEE READY FISHBEIN HATTER & DONOVAN, LLP
                                                   8~Y. Andorr
                                                 Isl
                                                 By: Rhoda Y. Andors
                                                 Attorneys for Defendants
                                                 170 Old Country Road, Suite 200
                                                 Mineola, New York 11501
                                                 Tel. (516) 746-5599, Fax. (516) 746-1045
                                                 E-mail: randors@beereadylaw.com
 FiledbyECF


 Nassau County Office: 170 Old Country Road• Suite 200 • Mineola, NY 11501 • Telephone (516) 746-5599 • Fax (516) 746-1045
  Suffolk County Office: 105 Maxess Road• Suite 121 • Melville, NY 11747 • Telephone (631) 501-1030 • Fax (631) 501-5995
The Plaintiffs' letter motion is denied. The Court will consider the Defendants' reply. So Ordered.


          s/ Arthur D. Spatt

         Arthur D. Spatt, U.S.D.J.
                                                                                           •Date
